Citation Nr: 0830005	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in Little Rock, Arkansas, which denied a petition to 
reopen a claim of service connection for a bilateral hearing 
loss disability.

The veteran testified before the undersigned at a February 
2008 Travel Board hearing, a transcript of which is 
associated with the file.  

The Board notes that the Veteran submitted a petition to 
reopen his claim for bilateral tinnitus in February 2007.  
The Board REFERS this matter to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral hearing 
loss disability in a June 1984 rating decision; the veteran 
was notified of the adverse decision and his appellate rights 
in a June 1984 letter; he did not appeal.

2.  The RO denied the veteran's petition to reopen his claim 
for a bilateral hearing loss disability in a September 1990 
rating decision; the veteran was notified of the adverse 
decision and his appellate rights in a September 1990 letter; 
while the veteran filed a Notice of Disagreement, he did not 
perfect his appeal following issuance of an October 1990 
Statement of the Case.

3.  The RO denied the veteran's petition to reopen his claim 
for a bilateral hearing loss disability in an August 1993 
rating decision; the veteran was notified of the adverse 
decision and his appellate rights in an August 1993 letter; 
he did not appeal.

4.  The veteran's additional statements and hearing testimony 
since the August 1993 rating decision are cumulative of 
previously-considered evidence and do not raise a reasonable 
possibility of substantiating the claim of service 
connection.

5.  The VA medical records received since the rating decision 
in August 1993 are are cumulative of previously-considered 
evidence and do not raise a reasonable possibility of 
substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision, denying the claim of 
service connection for a bilateral hearing loss disability, 
among other things, is final.  38 U.S.C. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  38 U.S.C. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.303(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I. Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  In 
addition, Kent v. Nicholson requires that, prior to the 
adjudication of petitions to reopen service connection 
claims, the veteran be given notice of the elements of 
service connection, the elements of new and material 
evidence, and the reasons for the prior denial.  20 Vet. App. 
1, 9-10 (2006).

Prior to initial adjudication of the veteran's claim, a 
September 2006 letter fully satisfied the duty to notify 
provisions for the first three Quartuccio elements.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio, 16 
Vet. App. at 187.  That same letter also fully satisfied the 
Kent criteria, providing notice of the elements of service 
connection, the elements of new and material evidence, and 
the reasons for the prior denial.  See Kent, 20 Vet. App. at 
9-10.

The Board also concludes VA has satisfied its duty to assist.  
The veteran's VA medical records from 2004-06 are in the 
file.  The veteran has at no time, including during his 
November 2006 phone conversation with the RO, referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

Except for the veteran's separation examination, his service 
medical records from his period of active service are 
unavailable as they were destroyed in a 1973 fire that 
occurred at the National Personnel Records Center.  Inasmuch 
as the veteran was not at fault for the loss of these 
records, VA is under heightened obligation to assist the 
veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has 
undertaken the required procedures to reconstruct the 
veteran's records from alternative sources, including 
requests to the NPRC, unit records and requests to the 
facility where the veteran alleges he was treated during 
service.  All relevant records that could be located have 
been associated with the file.  The Board finds that the duty 
to assist is discharged. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C. § 5103A(d).  This 
type of assistance is not afforded unless the claim is 
reopened.  The veteran underwent a VA exam in May 2006.  The 
Board is not required to reopen a previously denied claim 
solely because the veteran was afforded a VA examination in 
connection with his petition to reopen.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007).  Furthermore, where 
the Board has denied reopening, the adequacy of an 
examination provided by the RO, despite no obligation to do 
so, is not a viable issue on appeal.  See id. at 461.  As 
discussed below, the Board concludes that new and material 
evidence has not been submitted on this claim.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

II.  Petition to Reopen

The veteran contends that his hearing loss disability is the 
result of service.  The RO denied the veteran's claim for 
service connection for a bilateral hearing loss disability in 
June 1984 because the evidence did not support in-service 
incurrence.  The RO considered the veteran's separation 
examination and his DD-214, which reflects his military 
occupational specialty as an artillery gun crewman.  VA 
notified the veteran of the adverse decision and his 
appellate rights in a June 1984 letter and he did appeal.  
The RO denied his petition to reopen in a September 1990 
rating decision.  The RO reviewed a May 1990 VA examination, 
which showed hearing loss but no relationship to service.  
The veteran was notified of the adverse decision and his 
appellate rights in a September 1990 letter and attached VA 
Form 1-4107, entitled, "Your Rights to Appeal Our 
Decision."  While the veteran filed a Notice of 
Disagreement, he did not perfect his appeal following the 
issuance of an October 1990 Statement of the Case.  The RO 
again denied the veteran's petition to reopen his claim for a 
bilateral hearing loss disability in an August 1993 rating 
decision.  The veteran was notified of the adverse decision 
and his appellate rights in an August 1993 letter and he did 
not appeal.  The RO reviewed evidence including a response 
from the National Personnel Records Center showing that the 
veteran's service records could not be reconstructed.  The 
1993 determination was the last final denial concerning the 
veteran's claim. 

VA may reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C. § 5108.  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "[m]aterial evidence" means "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Since the 1993 rating decision, the veteran has presented 
evidence, including VA medical records, personal statements, 
and hearing testimony.  A review of the newly received VA 
medical records continues to demonstrate that the veteran has 
a bilateral hearing loss disability.  VA provided the veteran 
with multiple audiological examinations from 2004 to 2006 and 
issued him hearing aids in 2005.  The VA medical records 
while newly received are essentially duplicative of 
previously considered records, which established a post-
service diagnosis of hearing loss.  This evidence, which 
demonstratates continued hearing loss problems, is not 
material.  The evidence does not relate to an unestablished 
fact necessary to substantiate this claim, i.e., that the 
veteran's hearing loss disability may be related to a disease 
or injury in service.

The veteran's statements and hearing testimony are similarly 
duplicative of evidence he has previously submitted to the 
RO, which was to the effect that current hearing loss is due 
to inservice acoustic trauma.  The veteran's statements and 
hearing testimony do not satisfy his present burden to 
proffer new and material evidence.  This absence of a medical 
nexus between the veteran's disability and his service 
continues to be fatal to this claim.  Because the "new" 
evidence is not "material," the petition to reopen must be 
denied.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993); see also Gilbert, 1 Vet. App. at 55.


ORDER

The petition to reopen a claim for service connection for a 
bilateral hearing loss disability is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


